Citation Nr: 0935853	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and January 2005 rating 
decision of the Department of Veterans Affairs Regional 
Office (RO) in St. Louis, Missouri.  These claims were 
previously remanded by the Board in June 2007 for additional 
evidentiary development.  Such development has taken place 
and appellate review may now proceed.  


FINDINGS OF FACT

1.  Prior to November 14, 2008, the Veteran suffered from 
psychological symptoms, such as sleep impairment, depression, 
suicidal ideations, impaired judgment, and impaired 
occupational and social functioning, that were predominately 
related to nonservice-connected disorders like bipolar 
disorder and substance abuse, and not to the Veteran's 
service-connected PTSD.  

2.  The preponderance of the evidence demonstrates that as of 
November 14, 2008, the Veteran's PTSD has been responsible 
for symptoms of depression, suicidal ideation, severely 
impaired social functioning, and an inability to maintain or 
obtain employment; it has not been manifested by symptoms of 
gross impairment in thought processes or communication, 
delusions or hallucinations, inappropriate behavior, 
disorientation to person, place or time, or significant 
memory loss.  

3.  Prior to November 14, 2008, the Veteran was not totally 
unemployable solely as a result of his service-connected 
posttraumatic stress disorder (PTSD).  

4.  The preponderance of the evidence demonstrates that the 
Veteran has been unemployable as a result of his service-
connected posttraumatic stress disorder (PTSD) since November 
14, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD), prior to November 14, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411(2008).  

2.  The criteria for establishing entitlement to a disability 
rating of 70 percent for posttraumatic stress disorder 
(PTSD), as of November 14, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411(2008).  

3.  The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability, prior to November 14, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).  

4.  The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability have been met as of November 14, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claim of entitlement to a disability rating in 
excess of 50 percent for posttraumatic stress disorder arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.  

Regarding the Veteran's claim of entitlement to a total 
disability compensation rating based on individual 
unemployability, the duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate a TDIU claim and of his 
and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in February 2003, January 2005, February 2005, 
and November 2008, and VA has obtained these records as well 
as the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's Social Security Administration (SSA) 
records have also been obtained and incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Increased Disability Rating for PTSD

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  For historical purposes, the Veteran was 
granted service connection for PTSD in a December 2003 rating 
decision.  A disability rating of 50 percent was assigned 
under Diagnostic Code 9411, effective as of October 2000.  
Upon review of the evidence of record, the Board concludes 
that while the Veteran has not been entitled to a disability 
rating in excess of 50 percent since October 2000, the 
Veteran is entitled to an increased disability rating as of 
November 14, 2008.  

Relevant Laws

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
(noting and incorporating by reference VA's adoption of the 
DSM-IV for rating purposes).

Relevant Facts

According to a September 2000 VA treatment note, the Veteran 
was hospitalized in August 2000 for substance abuse 
treatment.  The Veteran was diagnosed with cocaine dependence 
and PTSD at the time of his hospitalization, among other 
physical disorders.  It was noted that the Veteran was 
unemployed and homeless at the time of admittance.  

An August 2002 VA inpatient treatment record assigned 
diagnoses of PTSD, bipolar disorder, cocaine dependence and 
polysubstance abuse.  The Veteran was noted to be homeless 
with no source of income at this time.  The Veteran reported 
thinking about not wanting to live anymore at times, but he 
noted that he rarely had thoughts of actively taking his life 
and he had not had such thoughts in several years.  There was 
no history of suicide attempts either.  The Veteran was noted 
to be in good condition at the time of discharge, except he 
was found to be unemployable based on his psychiatric 
illnesses.  Specifically, it was noted that while some 
individuals with bipolar disorder have a complete remission 
of symptoms between episodes, the Veteran had clear residual 
symptoms that contributed to his disability.  

The record also contains a VA mental health assessment from 
September 2002.  The Veteran was noted to have PTSD, bipolar 
disorder, hypomania, and cocaine dependence at this time.  
Upon examination, the Veteran was noted to be well-groomed, 
alert and fully oriented.  The Veteran also denied any 
hallucinations.  His thought processes were found to be 
coherent and goal directed and his memory and judgment were 
intact.  The examiner concluded that the Veteran had 
"partial" insight.  The examiner diagnosed the Veteran with 
chronic and severe PTSD and bipolar disorder in the manic 
phase.  A GAF score of 40 was assigned at this time, which is 
illustrative of serious impairment in social, occupational or 
school functioning.  

The record also contains a decision prepared by a private 
physician for the Social Security Administration (SSA) dated 
November 2002.  According to this record, when the Veteran 
was not abusing drugs, he was capable of understanding 
instructions and tasks.  The physician concluded that the 
Veteran would be able to function in an ordinary setting and 
manage ordinary supervision.  

The Veteran was afforded a VA PTSD examination in February 
2003.  The Veteran was noted to be homeless at the time of 
examination, having had difficulty maintaining sobriety over 
the years with alcohol and cocaine.  The examiner concluded 
that the Veteran was dressed neatly at the time of 
examination.  He was found to be fully oriented to time, 
place and person.  The Veteran's thought processes were found 
to be coherent and goal-directed.  The examiner commented on 
his good abstract reasoning ability.  The Veteran did report 
being anxious and depressed, but he denied any suicidal 
ideations.  The examiner concluded that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD at this 
time.  Rather, the examiner concluded that the Veteran 
demonstrated symptoms of bipolar disorder mixed with alcohol 
and cocaine dependence.  A GAF score of 45 was assigned by 
the examiner, which is illustrative of serious impairment.  

The Veteran was hospitalized from August 2003 to October 
2003.  It was noted that the Veteran was being treated on an 
inpatient basis due to a suicide attempt.  The Veteran was 
again diagnosed with PTSD, bipolar disorder and cocaine 
dependence.  According to a mental health assessment 
performed during the Veteran's hospitalization, the Veteran 
reported visual hallucinations and paranoia.  

The Veteran was afforded an additional VA PTSD examination in 
January 2005.  The examiner concluded that the Veteran was 
alert, casually dressed and fully oriented.  He was also 
described as having a "fair" memory.  The Veteran denied 
suicidal ideations at this time, as well as hallucinations.  
His affect was described as congruent and euthymic with a 
depressed mood.  The Veteran reported that he was sleeping 
better and not having nightmares with his medication.  The 
examiner noted that the Veteran had very poor judgment when 
he was high on drugs.  The Veteran was diagnosed with bipolar 
affective disorder, that was noted to still be mildly 
hypomanic, as well as PTSD and cocaine dependence.  A GAF 
score between 45 and 49 was assigned.  The examiner indicated 
that this score was appropriate because the Veteran was 
unable to keep a job because of his "labile mood."  The 
examiner further indicated that the Veteran's disability had 
deteriorated substantially in the past 4 years.  However, the 
examiner opined that the Veteran's bipolar illness, rather 
than his PTSD, was the most disabling of his conditions.  

VA outpatient treatment records from several weeks after the 
January 2005 VA examination note that the Veteran's 
depression appeared to be reasonably controlled.  There was 
no evidence of psychosis and the Veteran denied having any 
suicidal or homicidal ideation.  A diagnosis of PTSD was not 
assigned at this time, but rather bipolar disorder and 
cocaine dependence.  

The Veteran was afforded a new VA examination in February 
2005 to provide additional detail due to the January 2005 VA 
examiner's assertion that the Veteran was more disabled as a 
result of his bipolar disorder rather than his PTSD.  The 
examiner noted that the Veteran arrived late to the 
appointment because he got lost, suggesting possible 
cognitive impairment since the Veteran had been to the 
facility on numerous occasions.  The Veteran reported at this 
time that he had been clean from alcohol and cocaine for the 
past 17 months.  It was also noted that there was no recent 
history of violence or attempted suicides, and the Veteran's 
current psychosocial functioning was found to be adequate.  
Upon examination, there was no evidence of impaired thought 
processes or communication.  The Veteran also denied 
hallucinations and delusions, and the examiner noted that his 
behavior was wholly appropriate throughout the whole 
examination.  The Veteran did admit to occasional suicidal 
thoughts but he had no ideations or plans.  The Veteran also 
expressed concern about his memory, but he denied having 
obsessive or ritualistic behavior.  

The examiner concluded that the Veteran obviously met the 
DSM-IV criteria for a diagnosis of PTSD.  The examiner noted 
that psychological testing revealed the presence of a mild 
level of PTSD with a moderate level of depression and 
anxiety.  The examiner assigned diagnoses of bipolar 
affective disorder, PTSD, and polysubstance abuse in 
remission.  The examiner noted that it was illogical to try 
and parse out separate GAF scores for the Veteran's different 
psychiatric disabilities, but the examiner estimated that if 
one were to attempt to do so, the Veteran's GAF score for his 
PTSD would be 60 since he had mild problems with this 
condition, while his total GAF would be 50 since he had 
severe to moderate problems.  

In summary, the examiner concluded that the Veteran had mild 
PTSD and more serious bipolar disorder.  It was noted that it 
was more likely than not that the majority of his symptoms 
were related to his mood disorder.  The examiner concluded 
that the Veteran's bipolar disorder, and perhaps his 
cognitive deterioration due to years of substance abuse, were 
more likely than not the majority of the Veteran's 
dysfunction, and that his PTSD was less likely than not a 
cause of the majority of his problems.  

The Veteran was again noted to have a GAF score of 50 during 
VA outpatient treatment in February 2008.  Another treatment 
note from February 2008 indicates that the Veteran had an 
anxious mood with very pressured speech and tangential 
thinking.  It was also noted that his mood was labile and his 
affect was congruent with flight of ideas.  The Veteran 
denied suicidal or homicidal ideations, or audio or visual 
hallucinations, but he was noted to have delusional thinking, 
poor limited insight and questionable judgment.  A VA 
hospitalization report from February 2008 notes that the 
Veteran was admitted for treatment of his methamphetamine and 
crack addictions.  It was noted that the Veteran had been 
abstinent from drugs for approximately 2 years but that he 
began using again within the past 5 or 6 months.  A GAF score 
of 40 was assigned at this time.  

The Veteran was afforded his most recent VA examination 
specifically for PTSD in November 2008.  It was noted that 
the Veteran engaged in very little social contact, almost 
exclusively relating to his roommate and other veterans in 
group therapy.  The Veteran reported having episodic relapses 
involving his substance abuse.  The Veteran also admitted to 
the presence of suicidal thoughts, but he denied any intent 
or defined plan.  The examiner concluded that while the 
Veteran's social and leisure pursuits were quite limited, the 
Veteran had made a reasonable psychosocial adjustment to a 
fairly high level of symptoms.  

Upon examination, it was noted that the Veteran did have some 
impairment in his thinking process and his ability to 
communicate.  There was no evidence of any delusions or 
hallucinations, and the Veteran denied having a history of 
these.  The examiner concluded that the Veteran was fully 
able to maintain above a minimal level of personal hygiene 
and attend to his ordinary activities of daily living.  The 
examiner also concluded that the Veteran was fully oriented 
to time, place and person, his immediate and short-term 
memory were within normal limits, and there was no evidence 
of obsessive or ritualistic behavior.  The examiner did 
conclude that the Veteran's long-term memory seemed 
"somewhat fuzzy," however.  The Veteran also reported very 
few panic attacks and a level of depression that was 
essentially okay.  The Veteran denied having impulse control 
problems.  

The examiner concluded that the Veteran met the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner noted that 
the Veteran had a diagnosis of bipolar disorder as well, but 
in the examiner's opinion, this disorder was well-controlled 
by medication.  Therefore, the examiner noted that this 
examination related solely to the Veteran's PTSD.  The 
examiner concluded that the Veteran has exhibited social 
isolation with great difficulty with loving and supportive 
feelings.  The Veteran had no extensive social interaction 
and no particular friendships.  He was also described as 
being detached from others.  The examiner assigned a GAF 
score of 45, noting that the Veteran had major impairment 
with work, family relations, and to an extent, mood.  It was 
the examiner's opinion that the dominant disorder affecting 
the Veteran's overall functioning was his PTSD.  Finally, the 
examiner concluded that it was unlikely that the Veteran 
would be able to obtain or maintain employment at any time in 
the near future due to the presence of his PTSD symptoms.  

The Veteran was also afforded a VA examination in November 
2008 for the purpose of determining whether the Veteran's 
physical disorders played a role in his unemployability.  
Upon examination, the Veteran reported headaches about once 
every two weeks.  It was also noted that the Veteran had a 
previous diagnosis of chronic obstructive pulmonary disorder 
(COPD) that had improved since the Veteran quit smoking.  The 
Veteran was also noted to have a recorded history of 
hypertension, but the Veteran denied having any knowledge of 
this diagnosis.  Finally, the Veteran was noted to have mild 
cervical and lumbar spinal conditions.  The examiner noted 
that the reliability of the Veteran's history must be 
questioned.  The examiner concluded that the Veteran's 
physical conditions by themselves would not preclude the 
Veteran from obtaining or maintaining gainful employment.  
However, the examiner did conclude that the Veteran's total 
situation most likely leaves him unable to obtain or maintain 
gainful employment.  

Analysis

        1. Prior to November 14, 2008

The evidence of record demonstrates that the Veteran was 
hospitalized in August 2000 for substance abuse treatment.  
The Veteran was again hospitalized for substance abuse 
treatment in August 2002 with thoughts of not wanting to live 
anymore.  During treatment in September 2002, the Veteran was 
diagnosed with PTSD, bipolar disorder, and cocaine 
dependence, and a GAF score of 40 was assigned.  While a GAF 
score of 40 does represent serious impairment in social, 
occupational, or school functioning, a November 2002 opinion 
for the SSA concluded that the Veteran would not have such 
impairment if it were not for his substance abuse.  

Subsequent treatment records also fail to suggest that the 
Veteran is entitled to a disability rating in excess of 50 
percent prior to November 14, 2008.  According to a February 
2003 VA examination, the Veteran suffered from bipolar 
disorder mixed with alcohol and cocaine dependence.  The 
examiner concluded that the Veteran did not meet the DSM-IV 
criteria for PTSD at this time.  Therefore, the symptoms 
expressed at this time do not appear to have been due to the 
Veteran's PTSD.  

During a period of hospitalization from August 2003 to 
October 2003, the Veteran was noted to have suicidal 
ideations and hallucinations.  The Veteran was also found to 
have poor judgment and an inability to keep a job during a 
January 2005 VA examination.  The Veteran was diagnosed with 
bipolar disorder, PTSD, and cocaine dependence at this time.  
However, the January 2005 VA examiner concluded that the 
Veteran's nonservice-connected bipolar disorder, rather than 
his PTSD, was the more disabling of the Veteran's 
disabilities.  The Veteran was afforded additional VA 
examination in February 2005, but the Veteran's PTSD was 
found to be "mild" at this time.  The examiner concluded 
that it was more likely than not that the majority of the 
Veteran's symptoms were related to his nonservice-connected 
bipolar disorder, rather than his PTSD.  

The above evidence demonstrates that the Veteran is not 
entitled to a disability rating in excess of 50 percent for 
PTSD prior to November 14, 2008.  The next-higher disability 
rating of 70 percent contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

The evidence does not suggest that the Veteran experienced 
the above symptoms as a result of his PTSD prior to November 
14, 2008.  Rather, the majority of the Veteran's symptoms 
were linked to substance abuse and a nonservice-connected 
bipolar disorder.  Compensation shall not be paid if a 
claimed disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).  With 
respect to alcohol and drug abuse, § 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Therefore, symptoms that are 
related to the Veteran's willful abuse of drugs and alcohol 
will not be considered as a basis for an increased disability 
rating.  

Likewise, any symptoms related to the Veteran's bipolar 
disorder would not warrant an increased disability rating in 
this case.  The Veteran is not service-connected for bipolar 
disorder, but rather, for PTSD.  The Board recognizes that 
the Veteran was assigned a GAF score of 40 in September 2002, 
which is illustrative of major impairment.  Again, however, 
the January 2005 examiner concluded that the majority of the 
Veteran's impairment was related to his nonservice-connected 
bipolar disorder.  Since the Veteran's symptomatology was 
consistently linked to his substance abuse and his bipolar 
disorder, prior to November 14, 2008, the Veteran is not 
entitled to an initial disability rating in excess of 50 
percent.  

        2. Since November 14, 2008

The Veteran was afforded a VA examination for his PTSD on 
November 14, 2008.  The examiner concluded that the Veteran 
had suicidal thoughts with some impairment in his thought 
processes and his communication.  The examiner also concluded 
that the Veteran exhibited social isolation with great 
difficulty with love and supportive feelings.  It was noted 
that the Veteran had no extensive social interaction and no 
particular friendships.  The examiner specifically indicated 
that the Veteran had major impairment with work and family 
relationships predominately because of his PTSD.  The 
examiner also opined that the Veteran was unemployable as a 
result of his PTSD.  

As previously noted, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

According to the November 2008 VA examination, the Veteran 
had deficiencies in work, family relations, and his mood due 
to PTSD.  This is the first evidence of record establishing 
that the Veteran suffered from such symptoms as a result of 
his PTSD, rather than his substance abuse or bipolar 
disorder.  The Veteran has exhibited symptoms such as 
suicidal ideation, depression, and an inability to establish 
and maintain effective relationships.  Therefore, the Board 
finds that the Veteran's overall disability picture is better 
represented by a 70 percent disability rating, rather than a 
50 percent disability rating, as of November 14, 2008.  

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
rating of 100 percent for his service-connected PTSD as of 
November 14, 2008.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The evidence does not demonstrate that the Veteran has total 
social impairment as a result of his PTSD.  Furthermore, the 
evidence demonstrates that the Veteran does not have gross 
impairment in thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, does not 
pose a persistent threat to himself or others, or significant 
memory loss.  It further demonstrates that the Veteran is 
oriented to time, place and person, and that he is able to 
perform his activities of daily living.  As such, the highest 
disability rating of 100 percent is inappropriate in this 
case.  

The Board has applied staged ratings in this case, and as 
such, has considered the holding of the Court in the case of 
Fenderson v. West.  See 12 Vet. App. 119 (1999).  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to a 
disability rating of 70 percent for his service-connected 
PTSD as of November 14, 2008.  However, the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 50 percent for PTSD prior to 
November 14, 2008.  See 38 U.S.C. § 5107(b).  

TDIU Benefits

Relevant Laws and Regulations

A veteran will be entitled to TDIU benefits upon establishing 
he is in fact unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to his level of education, any special training, and 
previous work experience in making this determination, but 
not to his age or impairment from disabilities that are not 
service connected (i.e., unrelated to his military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which a 
permanent and total disability rating for compensation 
purposes may be established, the veteran's disabilities may 
be considered under subjective criteria.  If the veteran is 
unemployable by reason of his disabilities, 
occupational background, and other related factors, an 
extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. 
§ 4.16(b).

Facts and Analysis

The Veteran contends that he is entitled to TDIU benefits.  
Upon review of the evidence of record, the Board finds that 
the Veteran is entitled to TDIU benefits as of November 14, 
2008.  

The Veteran is service-connected for posttraumatic stress 
disorder (PTSD).  As outlined above, this disability is rated 
as 70 percent disabling under Diagnostic Code 9411, effective 
as of November 14, 2008.  Therefore, the Veteran meets the 
threshold requirements for TDIU benefits as of November 14, 
2008.  Prior to November 14, 2008, however, the Veteran did 
not meet the threshold requirements for a TDIU award because 
his only service-connected disability was PTSD, rated as 50 
percent disabling.  A disability must be at least 60 percent 
disabling to qualify for TDIU benefits when the Veteran is 
only service-connected for a single disability.  See 
38 C.F.R. § 4.16(a).

According to the November 2008 VA PTSD examiner, the Veteran 
would be unable to obtain or maintain employment at any time 
in the near future due to his PTSD symptoms.  The Veteran was 
also afforded a VA general examination in November 2008.  
According to this examiner, the Veteran had a number of 
physical disorders that would not by themselves preclude the 
Veteran from obtaining or maintaining employment.  However, 
the examiner concluded that the Veteran's total situation 
most likely left him unable to obtain or maintain employment.  

The above evidence demonstrates that the Veteran is entitled 
to TDIU benefits for his PTSD as of November 14, 2008.  While 
the opinion provided during the VA general examination of 
November 2008 is not entirely clear as to whether the Veteran 
is unemployable solely as a result of his service-connected 
PTSD, the November 2008 PTSD examination does appear to 
indicate that this is the case.  Therefore, affording the 
Veteran the full benefit of the doubt, the Board finds that 
the Veteran is entitled to TDIU benefits as of November 14, 
2008.  

However, the Board finds that the Veteran is not entitled to 
TDIU benefits prior to November 14, 2008.  As previously 
noted, the Veteran did not meet the threshold requirements 
for TDIU benefits prior to November 14, 2008 because he was 
only service-connected for one disability rated as 50 percent 
disabling.  38 C.F.R. § 4.16(a).  Therefore, TDIU benefits 
are not permitted under 4.16(a).  

However, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation 
and Pension Service when a Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining 
whether the Veteran is entitled to a TDIU rating, neither 
nonservice-connected disabilities or advancing age may be 
considered.  38 C.F.R. § 4.19.  The record indicates that the 
Veteran quit work in March 2002.  Although the record does 
reflect the presence of a service-connected disability at 
this time, there is no persuasive evidence that the Veteran 
was occupationally impaired due to his service-connected 
posttraumatic stress disorder prior to November 2008, beyond 
the level contemplated in the assigned disability ratings, 
such that extraschedular consideration would be warranted.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired).  The Veteran's Social 
Security Administration (SSA) records reflect that without 
the Veteran's substance abuse problems, the Veteran would 
have been employable in November 2002.  Furthermore, the 
January 2005 and February 2005 VA examiners concluded that 
the Veteran's symptomatology was mostly due to his 
nonservice-connected bipolar disorder at this time, rather 
than his service-connected PTSD.  Overall, the evidence of 
record does not demonstrate that the Veteran's service-
connected PTSD alone, prior to November 14, 2008, caused 
marked interference with employment or frequent 
hospitalization.  

Having afforded the Veteran the full benefit of the doubt in 
this case, the Board finds that the Veteran is entitled to 
TDIU benefits as of November 14, 2008.  However, the 
preponderance of the evidence demonstrates that the Veteran 
was not entitled to these benefits prior to November 14, 
2008.  See 38 U.S.C. § 5107(b).  


ORDER

Entitlement to an initial disability rating of 70 percent for 
posttraumatic stress disorder (PTSD), as of November 14, 
2008, is granted.  

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU) is granted as of 
November 14, 2008.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


